FILED
                                                           MARCH 12, 2019
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

THE STATE OF WASHINGTON,                       )
                                               )          No. 36138-1-III
                     Respondent,               )
                                               )
              v.                               )
                                               )          UNPUBLISHED OPINION
RAYMOND EDWARD CHANEY,                         )
                                               )
                     Appellant.                )

       LAWRENCE-BERREY, C.J. — Raymond Chaney appeals from the judgment and

sentence imposed for his Spokane County convictions of attempt to elude a police

vehicle, possession of a controlled substance—methamphetamine, and obstructing a law

enforcement officer. His sole contention is that recent case law requires striking of the

$200 criminal filing fee that the court assessed as a legal financial obligation (LFO). We

remand for the court to strike the criminal filing fee.

       In light of the limited issue raised, the facts leading to the convictions are

unimportant to the appeal. After a jury found Mr. Chaney guilty of the crimes, the court

imposed an overall 25-month sentence. The court found Mr. Chaney indigent and
No. 36138-1-III
State v. Chaney


imposed a single LFO—the $200 criminal filing fee. Mr. Chaney appealed the entire

judgment and sentence.

       Mr. Chaney’s sole contention on appeal is that the $200 criminal filing fee must be

struck from his judgment and sentence based on State v. Ramirez, 191 Wn.2d 732, 426

P.3d 714 (2018). The State concedes this point, and we agree.

       House Bill 1783, which became effective June 7, 2018, prohibits trial courts from

imposing discretionary LFOs on defendants who are indigent at the time of sentencing.

LAWS OF 2018,   ch. 269, § 6(3); Ramirez, 191 Wn.2d at 745-47. Among the changes was

an amendment to former RCW 36.18.020(2)(h) (2015) to prohibit the imposition of the

$200 criminal filing fee on indigent defendants. LAWS OF 2018, ch. 269, § 17(2)(h). As

held in Ramirez, the changes to the criminal filing fee statute apply prospectively to cases

pending on direct appeal prior to June 7, 2018. Ramirez, 191 Wn.2d at 747.

Accordingly, the change in law applies to Mr. Chaney’s case. Because Mr. Chaney was

indigent in the trial court and is still indigent on appeal, the $200 criminal filing fee

should be struck pursuant to Ramirez.

       Mr. Chaney also requests that we deny the State an award of appellate costs in the

event the State substantially prevails. In light of his ongoing indigency and the State’s

concession on the only issue in the appeal, no costs will be awarded under RAP 14.2.




                                               2
No. 36138-1-III
State v. Chaney


      The judgment of conviction is affirmed, but the matter is remanded to strike the

$200 filing fee from the judgment and sentence.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




                                                  Lawrence-Berrey, C.J.

WE CONCUR:




   ??'c&lo °o
   doway,J.
                    (A)       (   ~    •




                                            3